DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed March 4, 2020.  Claims 10, 11, and 13-15 have been cancelled.  Claims 1-9, 12, and 16-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,679,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are encompassed within the claims of the patent.
Claims of 16/809,415
Claims of 10,679,626

A system for generating an interactive audio-visual representation of an individual, the system comprising: 
a memory storage unit to store a plurality of audio-video recordings of an individual communicating responses to prompts;
a memory storage unit to store a plurality of audio-video recordings of an individual communicating responses to prompts
a recording analyzer to segment the plurality of audio-video recordings into a plurality of audio-video segments according to topics referenced in the responses or the prompts;
; a recording analyzer to segment the plurality of audio-video recordings into a plurality of audio-video segments according to topics referenced in the responses or the prompts; 
a communication interface to receive a linguistic input;
a communication interface to receive a linguistic input; 
a recording processor to analyze the linguistic input and generate one or more responsive audio-video segments from the plurality of audio-video segments to be provided in response to the linguistic input;
a recording processor to analyze the linguistic input and generate one or more responsive audio-video segments from the plurality of audio-video segments to be provided in response to the linguistic input; 
and an audio-visual media generator to generate a playback of the one or more responsive audio-video segments as an audio-visual representation of the 
wherein the recording processor comprises a machine learning model to select one or more responsive audio-video segments from the plurality of audio-video segments to simulate how the individual may respond to the linguistic input; wherein the machine learning model comprises a generative adversarial network adversarially trained to select one or more responsive audio-video segments from the plurality of audio-video segments to simulate how the individual may respond to linguistic inputs, wherein the generative adversarial network comprises: a generator to generate artificial audio-visual responses to simulate how the individual may respond to linguistic inputs; a discriminator to discriminate between artificial audio-visual responses from the generator and genuine audio-visual responses; a data selector to provide test responses to the discriminator, a test response comprising one of an artificial audio-visual response from the generator and a genuine audio-visual response; and an adversarial training module to adversarially train the generative adversarial network by positively reinforcing the discriminator or negatively reinforce the generator for the discriminator correctly discriminating between an artificial audio-visual response and a genuine audio-visual response, or by positively reinforcing the generator or negatively reinforce the discriminator for the discriminator failing to correctly discriminate between an artificial audio-visual response and a genuine audio-visual response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al (US Patent Application Publication No. 2019/0188479) in view of Hess et al (US Patent Application Publication No. 2015/0310488).
Balasubramanian discloses methods, systems, and apparatus for generating synthesis videos.  Regarding claim 1, Balasubramanian teaches a system for generating an interactive audio-visual representation of an individual [Fig, 1A; Fig. 2; para 0038-0044], the system comprising: a memory storage unit to store a plurality of audio-video recordings [Fig, 1A; Fig. 2; para 0038-0044; para 0042 – where using the search engine to access video segments pertaining to topics provides a form of storage of recording]; a recording analyzer to segment the plurality of audio-video recordings into a plurality of audio-video segments according to topics referenced in the responses or the prompts [Fig, 1A; Fig. 2; para 0038-0044;  segment extraction engine]; a communication interface to receive a linguistic input [para 0038 –search query; 0088-- To provide for interaction with a user…a display device…and input from the user can be received in any form, including acoustic, speech, or tactile input]; a recording processor optimization engine 116 that is configured to identify a set of two or more video segments (i.e., the selected video segments 118) that are to be included in the synthesis video 122; 0055 -- system selects two or more video segments to be included in the synthesis video]; and an audio-visual media generator to generate a playback of the one or more responsive audio-video segments as an audio-visual representation of the individual responding to the linguistic input [Fig, 1A; Fig. 2; para 0038-0044; 0047- The system 100 provides the selected video segments 118 to a video generation engine 120 that combines the selected video segments 118 to generate the synthesis video 122; 0055; 0058].  Balasubramanian fails to teach the video segments are recordings of an individual communicating responses to prompts.  Hess discloses a system for providing user personalized demonstrations, which allows a user to create videos related to topics [para 0069; 0073] that can be stored as content segments [para 0051] that can be retrieved in response to being matched to a search query [para 0089] and are organized based on survey/question/responses of desired interest [para 0101; 0134].    One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the video demonstration recording processing suggested by Hess, in the system of Balasubramanian, for the purpose of providing personalized demonstrations of features specifically desired or requested by the viewer.
Regarding claim 2, the combination of Balasubramanian and Hess teach the one or more responsive audio-video segments comprises a plurality of responsive audio-
Regarding claim 3,  the combination of Balasubramanian and Hess teaches the recording analyzer comprises a video segment labeler to generate keyword labels for the audio-video segments indicating topics covered in the audio-video segments [Balasubramanian para 0041-0043 – tagged videos]; the communication interface comprises an input labeler to generate keyword labels for the linguistic input [Balasubramanian para 0041-0042 –topic augmentation engine]; and the recording processor generates the one or more responsive audio-video segments by matching keyword labels of the audio-video segments with keyword labels of the linguistic input [Balasubramanian para 0066 – search results ranking].  
Regarding claim 4, the combination of Balasubramanian and Hess teaches the linguistic input comprises an auditory input [Balasubramanian 0088-- To provide for interaction with a user…a display device…and input from the user can be received in any form, including acoustic, speech, or tactile input], and wherein the communication interface comprises a text transcriber to transcribe the auditory input into a text input [Balasubramanian para 0066 –segments are determined based on search query, where a text transcriber to transcribe the speech input by the user (para 0088) so as to facilitate the search query of the input is an obvious step requiring only routine skill in the art], and wherein the input labeler generates keyword labels for the linguistic input 
Regarding claim 5, the combination of Balasubramanian and Hess teaches the recording processor comprises a natural language processor to determine a meaning of the linguistic input [Balasubramanian para 0042 – determines content semantically related to topics –where providing for a natural language processor to determine the meaning of inputs to facilitate determining semantically related topics is an obvious step requiring only routine skill in the art].  
Regarding claim 6, the combination of Balasubramanian and Hess teaches the playback comprises an audio-video compilation of the one or more responsive audio-video segments [Balasubramanian para 0047; 0055; 0058 --- two or more segments where the system determines the order of presentation].  
Regarding claims 7 and 19, the combination of Balasubramanian and Hess teaches the plurality of audio-video recordings comprises a plurality of video recording threads, each respective video recording thread captured by a different respective video recording device [Hess para 0073 – demo can be created using third-party or locally (para 0069], and wherein the playback comprises an augmented reality representation generated with the one or more responsive audio-video segments [Balasubramanian para 0028 – presented along with search results]. 
Regarding claims 8 and 20, the combination of Balasubramanian and Hess teaches the plurality of audio-video recordings comprises a plurality of video recording threads, each respective video recording thread captured by a different respective recording device [Hess para 0073 – demo can be created using third-party or locally 
Regarding claim 9, the combination of Balasubramanian and Hess fails to specifically teach a prompt of the prompts includes a question to elucidate an aspect of personality of the individual.  However, Hess teaches the system provides for personalized video synthesis, and one having ordinary skill in the art the time of the invention would have been able to incorporate the user’s personality preferences in generating the personalized video presentation, in the Balasubramanian/Hess system, for the purpose of providing the requested video presentations in a format that is personalized for the viewer, so as to enhance the viewer’s experience and interaction with the system.
 Regarding claim 16, Balasubramanian, discloses  system for generating an interactive audio-visual representation of an individual [Fig, 1A; Fig. 2; para 0038-0044], the system comprising: provides for a plurality of audio-video recordings [Fig, 1A; Fig. 2; para 0038-0044; para 0042 – where using the search engine to access video segments pertaining to topics provides a form of storage of recording]; an audio-visual representation generator to obtain the audio-visual data [para 0042 – search engine retrieval of video; 0053—extract segments that match topics], analyze the audio-visual data [Fig, 1A; Fig. 2; para 0038-0044; 0046 -- optimization engine 116 that is configured to identify a set of two or more video segments (i.e., the selected video segments 118) that are to be included in the synthesis video 122; 0055 -- system selects two or more video segments to be included in the synthesis video; para 0056 – determines segment relevance], receive an input prompt [para 0019; 0038 –search query; 0088-- To provide for interaction with a user…a display device…and input from the user can be received in any form, including acoustic, speech, or tactile input], and generate an audio-visual response to the input prompt based on analysis of the audio-visual data to simulate the individual communicating a response to the input prompt [Fig, 1A; Fig. 2; para 0038-0044; 0047- The system 100 provides the selected video segments 118 to a video generation engine 120 that combines the selected video segments 118 to generate the synthesis video 122; 0055; 0058];  and a media device to output the audio-visual response [para 0038 synthesis video presented to user, presented alongside search results, social media platforms or other interest feeds, or virtual reality environments].  Balasubramanian fails to teach one or more recording devices to capture audio-visual data of an individual communicating responses to prompts.  Hess discloses a system for providing user personalized demonstrations, which allows a user to create videos related to topics [para 0069; 0073] that can be stored as content segments [para 0051] that can be retrieved in response to being matched to a search query [para 0089] and are organized based on survey/question/responses of desired interest [para 0101; 0134].    One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the video demonstration recording processing suggested by Hess, in the system of Balasubramanian, for the purpose of providing personalized demonstrations of features specifically desired or requested by the viewer.
Regarding claim 17, the combination of Balasubramanian and Hess teaches the audio-visual representation generator comprises: a recording analyzer to segment the segment extraction engine]; and a recording processor to analyze the input prompt and generate one or more responsive audio-video segments from the plurality of audio-video segments as the audio-visual response [Fig, 1A; Fig. 2; para 0038-0044; 0046 -- optimization engine 116 that is configured to identify a set of two or more video segments (i.e., the selected video segments 118) that are to be included in the synthesis video 122; 0055 -- system selects two or more video segments to be included in the synthesis video].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al (US Patent Application Publication No. 2019/0188479) in view of Hess et al (US Patent Application Publication No. 2015/0310488) and in view of Galley et al (US Patent Application Publication No. 2016/0352656).
Regarding claim 12, Balasubramanian teaches a system for generating an interactive audio-visual representation of an individual [Fig, 1A; Fig. 2; para 0038-0044], the system comprising: a memory storage unit to store genuine audio-visual responses to prompts, each genuine audio-visual response comprising a segment of an audio-video recording [Fig, 1A; Fig. 2; para 0038-0044; para 0042 – where using the search engine to access video segments pertaining to topics provides a form of storage of recording];  ;a communication interface to receive a linguistic input [para 0038 –search query; 0088-- To provide for interaction with a user…a display device…and input from the user can be received in any form, including acoustic, speech, or tactile input];  a machine learning model [para 0002; 0012; 0076; 0079 – machine learning algorithms are used to determine the appropriate video segments to use to generate the synthesis The system 100 provides the selected video segments 118 to a video generation engine 120 that combines the selected video segments 118 to generate the synthesis video 122; 0055; 0058].    Balasubramanian fails to teach the genuine audio-visual response comprising a segment of an audio-video recording of the individual communicating a response to a prompt.  Hess discloses a system for providing user personalized demonstrations, which allows a user to create videos related to topics [para 0069; 0073] that can be stored as content segments [para 0051] that can be retrieved in response to being matched to a search query [para 0089] and are organized based on survey/question/responses of desired interest [para 0101; 0134].    One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the video demonstration processing suggested by Hess, in the system of Balasubramanian, for the purpose of providing personalized demonstrations of features specifically desired or requested by the viewer.  Balasubramanian fails to teach the machine learning model trained with the genuine audio-visual responses to generate artificial audio-visual responses to simulate how the individual may respond.  However, training a machine learning model using genuine data to simulate how an individual would respond was well known.  Galley discloses a system for context-sensitive generation of conversational responses to user generated messages, which implements a response generation engine (318) with a machine .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Hess as applied to claim 16 above, and further in view of Galley and in view of Wabgaonker et al (US Patent Application Publication No. 2019/0385051).
Regarding claim 18, Balasubramanian fails to teach the machine learning model trained with the genuine audio-visual responses to generate artificial audio-visual responses to simulate how the individual may respond.  However, training a machine learning model using genuine data to simulate how an individual would respond was well known.  Galley discloses a system for context-sensitive generation of conversational responses to user generated messages, which implements a response generation engine (318) with a machine learning model (324) and response generation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shu et al (US Patent Application Publication No. 2018/0285348) discloses a dialog generation method, apparatus, and device.
Tzoukermann et al (US Patent No. 9,442,933) discloses a system for identification of segments within audio, video, and multimedia items.
Chou et al (US Patent Application Publication No. 2014/0161416) discloses a system and method for question detection based video segmentation, search, and collaboration in a video processing environment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659